DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim1, 4-14, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Li and Feser appear to be the closest prior arts on record. The closest prior arts either alone or in combination failed to disclose the following claimed allowable subject matter or limitations in combination with the rest of the claims.
Regarding independent claims 1, 14 and 17-19, Li discloses a system and method for receiving sensor data including a plurality of data points corresponding to the surfaces of an object detected in the vehicle's environment, determining a simplified model of the object based on a subset of the plurality of data points, and identifying a convex set or a convex hull from the 2D data points. Feser discloses a method for identifying the contour of a vehicle based on measurement data from an environment sensor system.  However, cited references as a whole, either alone or in combination do not teach or suggest the allowable subject matter or the claimed limitations in combination with the rest of the claims, such as, inter alia,  (regarding claims 1 and 14) recognize a shape of the object based on a contour line composed of the extracted valid contour point; set a location of the autonomous vehicle as an origin; set a horizontal line passing through the origin to                         
                            
                                
                                    0
                                
                                
                                    o
                                
                            
                        
                    ; divide the point cloud into areas of a first reference angle interval; for each area, extract a point from the point cloud located closest to the origin as a sample point of the corresponding area; and extract a contour point of the object from the extracted sample points based on a distance between the origin and each sample point; (regarding claim 17) extracting a start point and an end point of the sample points; generating a first segment connecting the start point and a second sample point located at two sides of a first sample point; generating a second segment connecting the origin and the first sample point; generating an intersection of the first segment and the second segment; and extracting the first sample point as the contour point when a length of the second segment does not exceed a length of a segment connecting the origin and the intersection; (regarding claim 18) determining a reference distance point as a reference point when a distance between a first contour point and a second contour point exceeds a reference distance; extracting a sample point located within the reference distance from the reference point as a contour point; extracting a sample point located closest to the reference point as a contour point when a plurality of sample points is located within the reference distance from the reference point; and extracting a sample point located closest to the second contour point as a contour point when any sample point located within the reference distance from the reference point does not exist; (regarding claim 19) excluding the first contour point and a last contour point among all the contour points from removal targets; and removing a contour point whose distance from a previous contour point does not exceed a minimum distance, as primary filtering;
Therefore, the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter.
Claims 4-14 are dependent upon claim 1. Claim 20 is dependent upon claim 19. These claims are allowable for at least the same reasons given for independent claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664